DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 10/21/2021. Claims 1-4, 6-13 and 15-18 are currently pending with claims 5 and 14 canceled by the applicant.

Allowable Subject Matter
Claims 1-4, 6-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner agrees with applicant’s argument’s regarding the cutting unit as detailed on pages 9 and 10 of the applicant arguments filed on 10/21/2021, wherein, as shown in applicant’s Fig. 10, the cutting unit comprise upper and lower cutting device and side cutting device mounted at different locations on a slide, wherein the slide allows the cutting unit to move a length of a continuous film hose, which allows the different cutters to cut the film hose at different locations in synchronized motion with the film hose.
The prior art of record discloses a cutting unit which is mounted on a shuttle in order to move relative to a continuous film hose, but the prior art of record does not disclose or teach a slide with two cutting device mounted, which are offset mounted on a carriage, that cuts the film a different section of the hose. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        11/03/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731